DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 11/05/2021, is acknowledged.  
Claims 1-8 are pending in this action.  Claim 1 has been amended.  Claims 1-8 are currently under consideration.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/KR2019/001183, filed January 28, 2019, which claims benefit of foreign priority to KR10-2018-0010987, filed January 29, 2018.  No English translations of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Depui et al., US 6,183,776 (cited in IDS; hereinafter referred to as Depui), in view of Olmstead et al., US 2005/0266071 (cited in IDS; hereinafter referred to as Olmstead), and Kukec et al, EP3236952B1 (hereinafter referred to as Kukec).
Depui teaches multiple unit tableted dosage forms, layered formulations comprising an enteric coating layered tablet core, multilayered tablets (Abstract; Figs. 1-3) that include a proton pump inhibitor (PPI) such as omeprazole, its enantiomer, or salt thereof, e.g., S-omeprazole magnesium salt also known as esomeprazole magnesium salt, in combination with antacid agents (Claims 1, 6, 7; Col. 3, Lns. 1-12).  
Depui teaches that said dosage forms/tablets may include (Col., 3 Lns. 30-40; Fig. 3 as applied to claims 1-2, 5-6):  
(i)  a core material, e.g., seeds layered with the PPI and produced by powder or solution/suspension layering using granulation or spray coating layering equipment (i.e., first layer; Col., 8. Lns. 35 -53); 
polyvinyl alcohol, polyvinylpyrrolidone, polyvinyl acetate, hydroxypropyl cellulose, etc., wherein the thickness of said layers depends on processing conditions (i.e., second/third layers; Col. 9, Ln. 46-Col. 10, Ln. 16); 
(iii) enteric coating and/or over-coating layer, wherein the over-coating layer may include polyvinyl alcohol, polyvinylpyrrolidone, polyvinyl acetate, hydroxypropyl cellulose, etc. (i.e., forth layer; Col. 11, Lns. 12-46).  
To this point, it is noted that Depui teaches that the separating layer(s) may serve as a diffusion barrier and may act as a pH-buffering zone, and the pH-buffering properties of the separating layer(s) can be strengthened by using antacid agent(s), e.g., aluminium hydroxide/sodium bicarbonate co-precipitate, or alginate or similar compounds (i.e., third layer; Col. 10, Lns. 2-23).  Depui also teaches that antacid agents can be used in said preparations for providing instant/controlled release (Col. 4, Lns. 33-36).
Depui provides example of preparation of three layer tableted dosage form comprising (i) layer comprising omeprazole; (ii) a separate layer; and (iii) a layer comprising antacid agent/alginate, that further were compressed into a three layers tablet, and said tablets are further covered by a tablet coating layer (Example 4; Claims 2-8; Col. 12, Lns. 1-52, Col. 13, Lns. 1-14).  Depui also teaches that said dosage forms may include 0.1-200 mg of the PPI, and 0.1-1000 mg of antacid agent/alginate (Col. 13, Lns. 30-36 as applied to claims 7 and 8).
Depui does not specifically teach the use sodium bicarbonate as antacid agent/layer (Claims 1) and/or esomeprazole magnesium trihydrate
Olmstead teaches multilayer pharmaceutical formulations comprising such PPI as omeprazole, esomeprazole or salts thereof (e.g., magnesium salt of the S-enantiomer of omeprazole trihydrate; see US 6369085 cited therein), wherein said formulations may include such antacids as aluminum hydroxide/sodium bicarbonate co-precipitate, sodium bicarbonate, etc. (Claims 2-3, 23-25; Para. 0037-0039, 0111, 0114).  To this point, Olmstead specifically teaches that (i) the use of a sufficient amount of sodium bicarbonate as antacid (Claims 8-10, 26-27; Para. 0039-0040) allows increasing gastric fluid pH to a pH that prevents acid degradation of said PPIs in the gastric fluid (Para. 0012), and also (ii) sodium bicarbonate can be used to stimulate the parietal cells and enhance the pharmaceutical activity of the PPI (Para. 0087).  Further, Olmstead teaches that both sodium bicarbonate and polyvinyl alcohol can be used for increasing the shelf life of the pharmaceutical formulations comprising microencapsulated PPIs (Para. 0042).  Olmstead teaches that PPI may be coated with a gastric resistant/enteric coating, a controlled-release coating, an enzymatic-controlled coating, a film coating, etc. for providing desired characteristics of PPI release and/or controlling stability of the pharmaceutical preparation (Para. 0165). 
Kukec teaches multilayer tablet compositions with improved stability and bioavailability and comprising (i) a core comprising multiple units of PPI (e.g., omeprazole, esomeprazole) coated with a protective coating comprising polyvinyl alcohol to avoid PPI contact with its environment, (ii) a barrier coating surrounding the core for additional PPI protection that also may include polyvinyl alcohol; and a (iii) gastro-resistant/enteric coating surrounding the barrier coating and preventing the release of the drug in the stomach (Abstract; Claims 1, 7; Para. 0012, 0019, 0023-0025, Example 13).  
omeprazole, its enantiomer, or salt thereof (e.g., magnesium salts thereof) as taught by Depui.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach allows improving stability of PPI/active agent as well as enhance its pharmaceutical activity.  
With regard to the relative concentrations as instantly claimed (Claims 3, 4), it is noted that differences in experimental parameters such as concentration of compounds in a formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components, and also teaches that the thickness of layers depends on processing method and desired characteristics (i.e., release rate) to be obtained.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/965,748; and (2) copending Application No. 17/2870,263. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  Pharmaceutical formulations/tablets comprising (i) granules/pellets comprising enantiomer of omeprazole OR salt thereof (e.g., magnesium salt of esomeprazole); and (ii) sodium bicarbonate (NaHCO3), and (iii) wherein said granules/pellets and NaHCO3 are separated by a coating comprising polyvinyl alcohol that does not comprise NaHCO3.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 11/05/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that there is no teaching, suggestion, or motivation in cited references to separate layer comprising NaHCO3 by a coating layer comprising polyvinyl alcohol, it is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the present case:
All cited references are reasonably drawn to the same field of endeavor that is multi-layered formulations/tablets comprising a PPI such as omeprazole, its enantiomer, or salt thereof (e.g., esomeprazole magnesium salt) in combination with polyvinyl alcohol and antacid agents.  
Depui teaches tablets comprising (i) layer comprising PPI, e.g., omeprazole; (ii) a separate layer that may include polyvinyl alcohol; and (iii) a layer comprising antacid agent, e.g., aluminium hydroxide/sodium bicarbonate co-precipitate, alginate, etc. 
Cited prior art by Olmstead and Kukec teaches the functionality of the separating layers (with or without antacid agent(s)) covering/coating a core comprising PPI, e.g., (i) to avoid PPI contact with its environment (i.e., a protective coating comprising polyvinyl alcohol);  (ii) to control degradation of PPI in the gastric fluid and to enhance the pharmaceutical activity of the PPI (i.e., a coating comprising such antacid agent as sodium bicarbonate);  (iii) to provide desired PPI release profile;  and (iv) to increase the shelf life of the pharmaceutical formulations comprising microencapsulated PPIs.
Therefore, the examiner maintains the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize protective layer comprising polyvinyl alcohol and a layer comprising sodium bicarbonate as an antacid agent as taught by Olmstead and Kukec, preparing multilayered dosage forms comprising omeprazole, its enantiomer, or salt thereof (e.g., magnesium salts thereof) as taught by Depui, because cited prior art teaches that said approach allows improving stability of PPI/active agent as well as enhance its pharmaceutical activity.  Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.
Applicant is advised to clarify the structure of the claimed formulations and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place to application in condition for allowance.

Conclusion
No claim is allowed at this time.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615